Citation Nr: 0902139	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 20 
percent for the service-connected Reiter's syndrome of the 
right (major) shoulder.

3.  Entitlement to a disability rating greater than 20 
percent for the service-connected Reiter's syndrome of the 
left (minor) shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1965 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which, in pertinent part, denied the 
above claims. 

In November 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  In November 2005, prior to promulgation of a decision in 
the appeal and during the November 2008 Travel Board hearing, 
the veteran withdrew his appeal as to the issue of service 
connection for PTSD.

2.  The Reiter's syndrome of the right (major) shoulder is 
manifested by pain and range of motion of the arm limited to 
midway between the side and shoulder levels.

3.  The Reiter's syndrome of the left (minor) shoulder is not 
manifested by range of motion of the arm limited to 25 
degrees from the side.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of service connection for PTSD 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for a 30 percent rating for Reiter's 
syndrome of the right (major) shoulder have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2008). 

3.  The criteria for a rating greater than 20 percent for 
Reiter's syndrome of the left (minor) shoulder have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letter dated in July 2006, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the June 
2006 correspondence.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letter cited above, as well as, in a letter 
dated in April 2008.  Specifically, the cited correspondence 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the respective disabilities and 
the effect that worsening has on the his employment and daily 
life.  The veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The veteran was provided notice of the 
applicable relevant diagnostic code provisions in the 
aforestated correspondence from VA, and the issue was 
thereafter readjudicated by way of the February 2008 and June 
2008 Supplemental Statements of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. 
Although VA is required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits so long as the claimant adequately 
identifies those records and authorizes VA to obtain them, 
VA's duty to secure records extends only to relevant records.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Here, 
although the record shows that the veteran is receiving 
disability benefits from the Social Security Administration, 
during his November 2008 Travel Board hearing, he clarified 
that he had been receiving Social Security Administration 
disability benefits based upon a back disability.  As the 
disability benefits are not related to the veteran's service-
connected right and left shoulder disabilities, the Board 
finds that a remand to obtain Social Security Administration 
records is not necessary to adjudicate the claims for an 
increased disability rating currently before the Board as  
those records would have no reasonable possibility of 
substantiating the claims.  Id.   

The veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection for PTSD

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2007) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During his November 2008 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
specifically indicated on the record that he wished to 
withdraw his appeal as to the issue of service connection for 
PTSD.  The withdrawal has been transcribed into the Travel 
Board hearing transcript which has been associated with the 
veteran's claims file.  Thereafter, the veteran supplemented 
the record with a Statement In Support Of Claim (VA Form 21-
4138), also dated in November 2008, in which he reiterated 
his intent to withdraw his claim for service connection for 
PTSD.

As the veteran has withdrawn the appeal as to the issue of 
service connection for PTSD, there remains no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

Increased disability ratings

The veteran contends that his service connected right and 
left shoulder disabilities are more severe than the currently 
assigned, respective, 20 percent disability ratings reflect.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran's residuals of a right and left shoulder 
disabilities have each been rated as 20 percent disabling 
pursuant to Diagnostic Code 5201 which provides the rating 
criteria for limitation of arm motion.  Under this diagnostic 
code provision, a 20 percent disability rating is assigned 
for motion of the major (dominant) arm limited at the 
shoulder level.  A 30 percent disability rating is assigned 
for limitation of motion of the major arm to midway between 
side and shoulder level (between 45 and 90 degrees), and the 
maximum 40 percent disability rating is assigned for 
limitation of motion of the arm to 25 degrees from the side.  

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).

Factual background

A letter from G. S. Wiley, M.D., dated in July 2005 shows 
that the veteran was said to have rheumatoid arthritis of 
multiple joints manifested by increased pain that was 
unresponsive to non-steroidal anti-inflammatory drugs.

Private outpatient treatment records dated from June 2004 to 
July 2006 show intermittent treatment for symptoms associated 
with a bilateral shoulder disability.  In December 2004, the 
veteran had pain and crepitus, but good range of motion and 
strength.  In March 2005, he indicated that he was unable to 
lift up high.  Physical examination revealed decreased range 
of motion, but X-rays revealed no evidence of a fracture or 
dislocation.  In June 2005, July 2005, August 2005, and July 
2006 he was given assessments of bursitis.

A VA examination report dated in October 2005 shows that the 
veteran a history of pain and arthritis in both shoulders.  
He described the pain as a nine on a scale of 10.  He added 
that he was being treated with medication for the daily pain.  
He did not use any braces, and denied a history of surgery, 
recurrent subluxation, or dislocation.  He was said to be 
right hand dominant.  Physical examination revealed that both 
shoulders were nontender.  Range of motion of the right 
shoulder was 120 degrees of active flexion and 160 degrees of 
passive flexion.  After repetition, he was limited to 105 
degrees of flexion.  There was 110 degrees of active 
abduction and 170 degrees of passive abduction.  There was no 
limitation of abduction on repetition.  Rotation was to 90 
degrees internally and externally.

Range of motion of the left shoulder was 108 degrees of 
active flexion and 140 degrees of passive flexion.  After 
repetition, he was limited to 90 degrees of flexion.  There 
was 95 degrees of active abduction and 140 degrees of passive 
abduction.  Abduction was limited to 60 degrees following 
repetition.  Rotation was to 90 degrees internally and 75 
degrees externally.  His range of motion was said to be 
limited by subjective pain, and greatly limited by poor 
patient effort.  There was normal strength and no muscle 
atrophy with normal tone.  X-rays of both shoulders showed no 
fracture or dislocation.  The joint spaces had a normal 
appearance and no significant degenerative changes were 
identified.  The diagnosis was bilateral shoulder strain.

A private medical record from Dr. Wiley dated in June 2006 
shows that the veteran was said to have moderate to severe 
pain during most of his daytime activity along with periodic 
waking at night due to pain.  He was also said to have 
prominent limitation of motion in the upper extremities.

VA outpatient treatment records dated from May 2006 to 
February 2008 show that the veteran was treated 
intermittently for symptoms associated with bilateral 
shoulder pain.

Private outpatient treatment records from Banyon Healthcare 
and Wellness dated from October 2007 to January 2008 show 
that the veteran was treated intermittently for symptoms 
associated with bilateral shoulder pain.  Diagnostic testing 
suggested that the veteran had mild osteoarthropathy in the 
acromioclavicular joint but no significant pathology.

A VA examination report dated in February 2008 shows that the 
veteran reported a history of bilateral shoulder disability 
as set forth above.  There was no history of surgery or joint 
trauma.  There was no deformity, giving way, instability, 
stiffness, weakness, dislocation, subluxation, locking, 
effusion, or inflammation of the joints.  There was bilateral 
pain in the shoulders that was being treated with medication.

Physical examination of the right shoulder revealed 100 
degrees of active flexion and 130 degrees of passive flexion; 
110 degrees of active abduction and 170 degrees of passive 
abduction; and 35 degrees of external rotation and 90 degrees 
of internal rotation.  There was no additional limitation of 
motion on repetitive use.  Physical examination of the left 
shoulder revealed 100 degrees of active flexion and 130 
degrees of passive flexion; 70 degrees of active abduction 
and 135 degrees of passive abduction; and 55 degrees of 
external rotation and 65 degrees of internal rotation.  There 
was no additional limitation of motion on repetitive use.  
There was no joint ankylosis.  The examiner indicated that 
there was tenderness, painful movement, and guarding of 
movement of both shoulders.  X-rays revealed mild 
osteoarthritis, otherwise negative.  The diagnosis was 
Reiter's syndrome of the bilateral shoulders.  The symptoms 
were said to affect the veteran's daily activities in that 
there would be pain the day after any heavy physical activity 
involving the shoulders.

During his November 2008 Travel Board hearing, the veteran 
indicated that he was undergoing pain management on a monthly 
basis with a specialist for the pain associated with his 
bilateral shoulder disability.  He described taking muscle 
relaxers and pain medication for his symptoms.  He reported 
having constant severe pain that was only 80 percent relieved 
by medication.

Right shoulder

With regard to the veteran's service-connected right shoulder 
disability, based on a thorough review of the record, the 
Board finds that the evidence supports the assignment of a 30 
percent disability rating.  The preponderance of the evidence 
is against a disability rating in excess of 30 percent for 
the right shoulder disability.

Overall, the October 2005 and February 2008 VA examination 
reports, coupled with the letters from Dr. Wiley and the 
statements from the veteran, reflect that his right, 
dominant, shoulder range of motion and pain on use most 
nearly approximate limitation of abduction of the right arm 
to midway between the side and the shoulder level.  Thus, a 
30 percent disability rating is warranted under Diagnostic 
Code 5201.  See Deluca.  In reaching this conclusion, the 
Board finds the statement from Dr. Wiley to be especially 
probative evidence of the functional impairment caused by the 
veteran's pain.  The veteran's testimony as to pain and 
functional limitation is also probative.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

A disability rating higher than 30 percent is not warranted 
because the evidence simply does not show that the veteran's 
functional impairment is analogous to limitation of the arm 
to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201; see also Deluca.  

Left shoulder

With regard to the veteran's left shoulder disability, the 
competent medical evidence of record has shown that on 
examination in October 2005 forward flexion was to 108 
degrees and abduction to 95 degrees.  In February 2008, 
forward flexion was to 100 degrees and abduction to 70 
degrees.  Thus, left arm motion is also  limited to midway 
between the side and the shoulder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  However, as the left shoulder is the 
veteran's non-dominant arm, the criteria under Diagnostic 
Code provide that where the minor shoulder is limited to 
midway between the side and the shoulder, a 20 percent 
disability rating is to be assigned, which represents the 
currently assigned rating.  Accordingly, a disability rating 
in excess of 20 percent under Diagnostic Code 5201 is not 
warranted.  The Board notes that the assigned rating is 
consistent with the veteran's assertions that he cannot raise 
his left arm above his head.

The Board has also examined all other diagnostic code 
provisions pertinent to the left shoulder for the possible 
assignment of a greater disability rating.  However, there is 
no evidence of ankylosis of the major scapulohumeral 
articulation (Diagnostic Code 5200), or fibrous union of the 
right humerus (Diagnostic Code 5202).  Thus, a disability 
rating in excess of 20 percent under any other applicable 
diagnostic code provision is not warranted.

The currently assigned 20 percent disability rating assigned 
for the veteran's left  shoulder disorder adequately and 
appropriately compensates him for any loss of function of his 
left upper extremity.  The examiner in February 2008 
concluded that there was no deformity, giving way, 
instability, stiffness, weakness, dislocation, subluxation, 
locking, effusion, or inflammation of the shoulder joints.  
There was no additional limitation of motion on repetitive 
use which would limit the veteran's function to limitation of 
the arm to 25 degrees from the side, even with pain.  As 
such, there is no reasonable basis to allow a disability 
rating higher than 20 percent for the veteran's left shoulder 
disability under the provisions of 38 C.F.R. §§ 4.40, 4.45; 
see DeLuca, supra.

Finally, the Board finds that there is no indication that the 
veteran's left shoulder disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a higher rating on an extra-schedular basis.  The left 
shoulder disability is not productive of marked interference 
with employment or required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.   Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

Service connection for PTSD is dismissed.

A disability rating greater of 30 percent for service-
connected Reiter's syndrome of the right (major) shoulder is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.
 
A disability rating greater than 20 percent for service-
connected Reiter's syndrome of the left (minor) shoulder is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


